Title: To George Washington from Brigadier General Peter Muhlenberg, 11 July 1780
From: Muhlenberg, John Peter Gabriel
To: Washington, George


					
						Sir
						Fredericksburg [Va.] July 11th 1780
					
					By the last post I did myself the honor, to send Your Excellency a Return of the Officers in the Virginia Line, at present in the State; in which the Officers of Colo. Gists Regt were omitted—I have since receivd a Return of such of them as are in the State, which I now enclose. I have the honor to be, Your Excellency’s Most Obedt hble Servt
					
						P: Muhlenberg
					
				